Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 19 & 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 6, it is not clear how the gap or cavity are adjusted.
In claim 20, it is not clear the pin nock includes a safety-on state and safety-off state, which allows the crossbow to not fire or fire.
Claim 19 is a duplicate of claim 17.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, 16, & 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saunders 5,154,432.
Saunders shows a nock assembly which includes a pin, with a pin base 42a, pin element 60a, and a pin collar 80a (figure 6); and a nock 34a with a nock base, and string interface; the nock base has a cavity 62a to receive the pin element, and abuts the collar. There is an indexing tab 74a, 84a. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Palomaki et al 9,441,925.
The nock shown by Saunders includes a groove and cavity to receive a bow string. Some crossbows include a nock with a flat surface to receive a string. For example, Palomaki shows that a bolt for a crossbow may include a flat nock 404 to receive a string, to the string does not need to be centered. This flat nock would be an obvious addition to the nock shown by Saunders. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Kirsch 8,821,325.
The nock of Saunders does not appear to include a transmitter. A radio transmitter would be useful to help locate the arrow. For example, Kirsch shows that an arrow may include a nock with a transmitter. This transmitter would be an obvious addition to the nock of Saunders.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Buhler 5,465,979.
The nock of Saunders does not appear to include an adjustable weight. An adjustable weight would be useful to help balance the arrow. For example, Buhler shows that an arrow may include a nock with adjustable weight. This adjustable weight would be an obvious addition to the nock of Saunders.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Roberts et al 5,897,449.
The nock of Saunders does not appear to include a vane. A vane would be useful to help stabilize the arrow. For example, Roberts shows that an arrow may include a nock with an integrated vane. This integrated vane would be an obvious addition to the nock of Saunders.

Claims 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711